Citation Nr: 1705603	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a back disability, to include as secondary to service-connected knee and foot disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2014 and July 2016, the Board remanded the claims to the RO for further development.  For the reasons indicated below, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand orders require substantial, not strict, compliance).


FINDINGS OF FACT

1. The Veteran's right eye disability is not related to service, and clear and unmistakable evidence reflects that a right eye disorder preexisted service and was not aggravated thereby.

2. A back disorder did not manifest during service, arthritis did not manifest within the one year presumptive period, and a current back disability is neither related to service nor caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2. The criteria for establishing service connection for a low back disorder have not been met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In March 2009 and September 2009 VCAA notice letters the Veteran was duly informed of the evidence needed to establish service connection.  The issues were last readjudicated in a December 2016 Supplemental Statement of the Case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran.  The Veteran's service treatment records, personnel records, private and VA treatment records, and lay statements of the Veteran and others have been obtained and associated with the claims file.  The AOJ made numerous attempts to obtain all identified records, including VA treatment records.  The Board finds that all reasonable efforts to obtain outstanding treatment records were made.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

This case was previously remanded in January 2014 and July 2016.  The Board finds that all prior remand instructions pertinent to the claims on appeal have been adequately completed.  Pursuant to the January 2014 remand, outstanding Army Reserve records are associated with the claims file.  Pursuant to the July 2016 remand, VA addendum opinions and examinations are associated with the claims file.  For the reasons indicated below, the Board finds that the opinions and examinations are adequate to decide the claim, and therefore that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service Connection

As an initial matter, there is no evidence of argument that the Veteran engaged in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under 38 C.F.R. § 3.310(b), VA will not concede aggravation unless the baseline level of severity of the non-service connected disease is established by medical evidence.

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Right Eye Disability

The Veteran generally claims that he has a right eye disability aggravated by service.

Although the Board indicated in its July 2016 remand that a right eye defect was noted at entry into service, on review of the record that notation was by a physician on the preinduction report of medical history.  The March 1966 preinduction examination report was normal with regard to the right eye.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Consequently, the presumption of soundness attached with regard to the Veteran's right eye.

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet.App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  In other words, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

As noted the March 1966 preinduction examination report was normal as to the right eye, but the March 1966 report of medical history indicated that there was a blind spot on the Veteran's right eye.  On examination, vision in the right eye was 20/30.  Service treatment records show changes in right eye vision.  In October 1966 right eye vision was 20/40, unaided, and the Veteran was placed on duty with limitations due to his right eye condition.  In an October 1966 letter, the Veteran's optometrist indicated that the Veteran's right eye vision was approximately 20/50 and not correctible to a normal vision, indicating some degree of macular impairment.  In January 1967 right eye vision was 20/40 and in February 1967 it was 20/30.  At his August 1968 separation from service examination, right eye vision was 20/30.    

The Veteran was afforded a VA examination in December 2009 to determine the nature and etiology of a right eye disability.  The examiner noted a history of a spot in the back of the right eye since the age of 12 from an unknown cause.  The examiner diagnosed microscopic macular scar right eye present since age of 12 that was probably due to a minor traumatic injury.  The examiner opined that the Veteran's right eye disability was not aggravated by service.  As rationale, the examiner stated that there is no evidence of aggravation in service treatment records.  No further explanation was provided.

The Veteran was afforded another VA examination in August 2016.  Diagnoses of right eye macular scar and bilateral age-related cataract were provided.  Based on an in-person examination and review of the claims file, the examiner concluded that the current right eye disabilities were not caused by or aggravated by service.  As rationale, the examiner cited to 1966 preinduction examination showing a right eye macular scar noted at entrance.  The examiner acknowledged the Veteran's vision acuity tests during service, to include August 1968 service treatment records noting "defective vision right eye" and scar.  In this regard, the examiner indicated that service treatment records do not show worsening vision, and there is no evidence of worsening or aggravation of decreased right eye vision.  The examiner further noted that the Veteran had bilateral cataracts related to age, not service, that likely contribute to vision reduction in the right eye.

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed right eye disabilities and the Veteran's active duty service outweighs any evidence of record that is suggestive of nexus.  In particular, the August 2016 VA examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the August 2016 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom, supra.  There is no contrary medical opinion in the evidence of record.

The Board has also considered the lay assertions of record, including the contentions of the Veteran in support of a relationship between his current right eye disability and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether his right eye disorder is related to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent these statements are competent, the Board finds that the specific, reasoned, medical opinions above are of greater probative weight than the Veteran's more general lay assertions.  Those opinions, taken together, reflect that the Veteran's current right eye disabilities are unrelated to service, to include aggravation, and, for the above reasons, are entitled to significant probative weight.

As noted, given the absence of nexus between a current right eye disability and service, rebuttal of the presumption of soundness is not necessary.  The Board notes, however, that in the absence of contrary competent evidence, the March 1966 report of medical history indication of right eye blind spot is clear and unmistakable evidence that this condition preexisted service and the August 2016 VA examiner's probative medical opinion as to a lack of aggravation is clear and unmistakable evidence that the preexisting condition was not aggravated by service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran claims that he developed a back disability due to service, or secondary to his service-connected knee or foot disorders.  In this regard, the Veteran has the following pertinent service-connected disorders: left knee patellofemoral pain syndrome with osteoarthritis, right knee patellofemoral pain syndrome, and bilateral pes planus with plantar fasciitis.  The Board must also consider all theories of entitlement that are raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).

Service treatment records contain no complaints of, diagnoses, or treatment for a back condition.  On August 1968 separation examination, a clinical evaluation of the spine was normal.

A September 2009 VA medical opinion reflects a diagnosis of spinal degenerative disease.  After reviewing the claims file, service treatment records, and a July 2009 VA joint examination report, the examiner concluded that the Veteran's back disability was not related to his service-connected knee disorders.   The examiner attributed degenerative changes in the spine to aging, physical inactivity, and a genetic predisposition.

The Veteran was afforded another VA examination in February 2014.  He reported gradual lumbar pain starting in 1971 or 1972 following discharge from service.  Based on a review of the claims file and in-person examination, the examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The examiner opined that it is less likely as not that a current lumbar back disability was caused by or aggravated by active service.  As rationale, the examiner stated that there was no evidence of a lumbar condition prior to service or treatment during service, including at separation.  The examiner noted that lumbar degenerative disc disease is caused by a lifetime of wear and tear on the lumbar disc area.  As for secondary service connection, the examiner opined that it is less likely as not that a current lumbar condition was caused by or aggravated by service-connected bilateral chondromalacia patellae (knee) disability.  As rationale, the examiner stated that medical literature does not support that bilateral chondromalacia patellae causes or aggravates a lumbar strain or degenerative disc disease.

The Veteran was afforded another VA examination in May 2016.  The Veteran claimed that his back condition was related to his knee and foot disabilities.  Based on a review of the claims file and in-person examination, the examiner diagnosed degenerative arthritis of the spine.  The examiner opined that it is less likely as not that the current lumbar disability is secondary to service connected bilateral knee disability or the result of limitation of flexion in the right knee.  As rationale, the examiner stated that the Veteran's medical history raises proximity issues and that, based on the current clinical evaluation, the pathology of degenerative spine is not present in the right knee.

In a September 2016 addendum, the May 2016 VA examiner indicated that the Veteran's subjective complaints of back pain are inconsistent with objective pathology showing minimal degenerative changes in the lumbar spine.  The examiner concluded that it is less likely as not that the Veteran's current minor back disabilities are caused by or aggravated by his service-connected knee disabilities.  As rationale, the examiner stated that on May 2016 VA examination, there was no evidence of an altered gait, limitation of flexion in the right knee, and the evidence does not show a correlation between back and feet disabilities.  To this regard, the examiner noted that the Veteran worked as a postmaster for almost 30 years on his feet with no evidence of back pain.  The examiner explained that degenerative arthritis in one part of the body does not cause the same condition in another part of the body.  The examiner attributed the Veteran's current back condition to genetics and a condition of life.  As for secondary service connection to the Veteran's service-connected bilateral foot disability, the examiner concluded that it is less likely as not that the current back disabilities are caused by or aggravated by service-connected bilateral pes planus.  As rationale, the examiner stated that the Veteran did not complain of foot pain until remotely, greater than one year, after service.  On May 2016 VA examination, there was no evidence of his feet causing an abnormal limp, thus no evidence of an abnormal force causing an abnormal gait to the spine. 

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed back disabilities, active duty service, and service-connected disabilities outweighs any evidence of record that is suggestive of a nexus.  In particular, the May 2016 VA examiner's opinion, in combination with the September 2016 addendum, was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the March 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board has also considered the lay assertions of record, including the contentions of the Veteran in support of a relationship between his current back disability and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran's testimony as to the etiology of his back disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent these statements are competent, the Board finds the specific, reasoned medical opinions above are of greater probative weight than the Veteran's more general lay assertions.  Moreover, the Veteran's statements regarding back pain starting several years after service, which are competent and credible, were considered in the above noted probative medical opinions and do not provide a basis for a grant of service connection.  The statements do not indicate continuity of symptomatology and, in any event, a chronic disease was not noted in service and the provisions of 38 C.F.R. § 3.303(b) are therefore not for application. 

Finally in this regard, there is no indication in the evidence of record that the Veteran had symptoms of arthritis during service or symptoms within the one year presumptive period that were early manifestations of the subsequently diagnosed arthritis.
 
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a back disability, to include on a secondary basis, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


